                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



BREAST CARE CENTER OF HAWAI‘I CIVIL NO. 17-00443 JAO-WRP
LLC,
                              ORDER DENYING DEFENDANT’S
             Plaintiff,       MOTION FOR
                              RECONSIDERATION
     vs.
FUJIFILM MEDICAL SYSTEMS
U.S.A., INC.,
                    Defendant.



ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

      Before the Court is Fujifilm Medical Systems U.S.A., Inc.’s (“Fujifilm”)

Motion for Reconsideration, ECF No. 71, filed May 30, 2019. Breast Care Center

of Hawai‘i LLC (“BCCH”) timely opposed the Motion, ECF No. 72, and Fujifilm

filed its reply, ECF No. 73, on June 27, 2019. The Court decides this matter

without a hearing pursuant to Local Rule 7.2(e). For the reasons set forth below,

the Court DENIES the Motion.

                             I.    BACKGROUND

      On May 16, 2019, the Court issued its Order Granting in Part and Denying

in Part Defendant’s Motion for Summary Judgment (the “Order”). ECF No. 70. In

the Order, the Court granted Fujifilm’s Motion for Summary Judgment on all of

BCCH’s claims but denied summary judgment on Fujifilm’s breach of contract
counterclaim. Id. Fujifilm’s counterclaim sought payment of the annual service

fees as part of what the Order referred to as the “Service Agreement.”1 ECF No. 9-

1. The Order held that a genuine dispute of fact existed “over whether Fujifilm

breached the agreement by failing to properly perform its service obligations,”

Order at 30, and therefore denied Fujifilm’s Motion for Summary Judgment on its

counterclaim. Id. at 31.

      Fujifilm’s Motion for Reconsideration under Federal Rule of Civil

Procedure 59(e) argues that because the Order determined that “BCCH committed

the first material breach,” Fujifilm’s failure to perform service obligations after

BCCH’s material breach cannot excuse BCCH’s breach. Id. at 2. Thus, Fujifilm

argues that BCCH must pay the annual service fees regardless of whether Fujifilm

performed its service obligations after the annual fees were due. Id. at 5.

                                II.    DISCUSSION

      Federal Rule of Civil Procedure 59(e) allows parties to file a motion to alter

or amend judgment within 28 days after the entry of judgment and permits the

court to reconsider and amend a previous order. Fed. R. Civ. P. 59(e). Rule 59(e)

provides “an extraordinary remedy, to be used sparingly in the interests of finality



1
 Although the Court and the parties refer to various portions of the contract as
seemingly distinct agreements, such as the “Conditions of Sale Agreement,” the
“Service Agreement” and the “End User Agreement,” the Order noted that all were
part of one contract. Order at 2 & n.1.
                                           2
and conservation of judicial resources.” Carroll v. Nakatani, 342 F.3d 934, 945

(9th Cir. 2003). Motions for reconsideration must first “demonstrate some reason

why the court should reconsider its prior decision” and second must “set forth facts

or law of a strongly convincing nature to induce the court to reverse its prior

decision.” Na Mamo O‘Aha‘Ino v. Galiher, 60 F.Supp.2d 1058, 1059 (D. Haw.

1999). The Ninth Circuit has identified four grounds justifying reconsideration

under Rule 59(e):

      In general, there are four basic grounds upon which a Rule 59(e)
      motion may be granted: (1) if such motion is necessary to correct
      manifest errors of law or fact upon which the judgment rests; (2) if
      such motion is necessary to present newly discovered or previously
      unavailable evidence; (3) if such motion is necessary to prevent
      manifest injustice; or (4) if the amendment is justified by an
      intervening change in controlling law.

Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011).

      Here, Fujifilm argues the Court committed a manifest error of law. But

Fujifilm cites to authority consistent with the Order’s statement that a party “must

establish that it performed its own obligations” to prevail on a breach of contract

claim. Order at 31; ECF No. 71-1 at 4. And Fujifilm agrees that “a material

breach by one party excuses the other party from further performance under the

contract.” ECF No. 71-1 (citing Bischoff v. Cook, 118 Haw. 154, 164 (Haw. App.

2008)); see also Evergreen Eng’g Inc. v. Green Energy Team LLC, 884 F. Supp.

2d 1049, 1059 (D. Haw. 2012); PR Pension Fund v. Nakada, 8 Haw. App. 480,


                                          3
491–93 (1991). There is thus no dispute over the controlling law. Rather, Fujifilm

disputes the Order’s application of the law to the facts in this case.

      Fujifilm characterizes the Order as a “determination that BCCH committed

the first material breach under the contract,” id. at 2, and argues that the Court

should have therefore concluded that Fujifilm’s contractual obligations were

excused, entitling Fujifilm to summary judgment on its breach of contract claim

against BCCH regardless of whether Fujifilm performed. ECF No. 71-1 at 5.

Specifically, Fujifilm states that “BCCH’s failure and refusal to pay any of the

annual fees under the [Service Agreement], which were due in advance of service,

was a material antecedent breach that excused [Fujifilm’s] own obligations under

the contract.” ECF No. 71-1 at 5.

      Contrary to Fujifilm’s assertion, the Order did not determine that BCCH

committed the first material breach. See Order at 19 n.5, 30–31. The Order

expressly found triable issues of fact about whether Fujifilm performed its “service

obligations,” which were required of Fujifilm before the Service Agreement took

effect, and before any service fees were due from BCCH. Id. Compare ECF No.

43-11 at 11 (“[Fujifilm] shall provide [Maintenance Services] for a term of one

year from the original date of Installation of the System.”) with ECF No. 43-1 at 20

(“[S]ervice fees under the [Service Agreement] were . . . payable starting in May

2014”). Under the contract, Fujifilm was required to service, repair, or replace the


                                           4
equipment during the warranty period. ECF No. 43-1 at 15–16, 19–20; ECF No.

43-11 at 11. BCCH presented evidence that Fujifilm breached its service

obligations during the warranty period.2 See Order at 30–31; ECF No. 63 ¶¶ 3–7;

ECF No. 62-1 ¶¶ 4, 6, 7, 10, 11, 13. After the warranty period, the annual service

fees were to extend Fujifilm’s service obligations for an additional four years

beginning in May 2014. See Order at 2; ECF No. 43-11 at 11; ECF No. 43-1 at

15–16, 19–20.

      The Order did not determine that BCCH committed the first material breach.

Because triable issues of fact exist about whether Fujifilm performed its service

obligations under the contract, specifically during the warranty period prior to

BCCH’s non-payment of the annual service fees, BCCH maintains a defense to

Fujifilm’s breach of contract claim and Summary Judgment was properly denied.3

Order at 19 n.5, 30–31.




2
  Although BCCH took contradictory positions on when Fujifilm committed its
first breach, Order at 9–10, BCCH asserted in its opposition to Fujifilm’s Motion
for Summary Judgment that BCCH’s payment obligations were excused by
Fujifilm’s “antecedent material breach” in failing to repair and maintain the
equipment. ECF No. 62 at 11. Irrespective of whether BCCH asserted a breach of
the warranty, BCCH can still rely on Fujifilm’s breach of its service obligations
during the warranty period to defend against Fujifilm’s breach of contract claim.
3
  Because the Court determines that Fujifilm’s Motion for Reconsideration must be
denied on this basis, the Court does not address BCCH’s argument that there is a
triable issue about whether Fujifilm waived the annual service fees. ECF No. 72.
                                          5
                             III.   CONCLUSION

      For the foregoing reasons, the Court DENIES Defendant’s Motion for

Reconsideration.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, July 18, 2019.




CIVIL NO. 17-00443 JAO-WRP, BREAST CARE CENTER OF HAWAI‘I, LLC V. FUJIFILM MEDICAL
SYSTEMS U.S.A., INC.,– ORDER DENYING FUJIFILM’S MOTION FOR RECONSIDERATION




                                        6
